 


109 HR 4503 IH: Agricultural Worker Protection and Workplace Improvement Act
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4503 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Norwood (for himself, Mr. Davis of Tennessee, and Mr. Graves) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Migrant and Seasonal Agricultural Worker Protection Act to provide for mandatory mediation. 
 
 
1.Short titleThis Act may be cited as the Agricultural Worker Protection and Workplace Improvement Act.   
2.Mandatory mediationSection 504 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1854) is amended by redesignating subsections (b) through (f) as subsection (c) through (g), respectively, and inserting after subsection (a) the following: 
 
(b) 
(1)No person aggrieved by a violation of this chapter may bring an action, including a complaint, under subsection (a) unless the mediator first certifies that the party— 
(A)has made a request, not less than 90 days prior to bringing an action, to the Federal Mediation and Conciliation Service or an equivalent State program (as defined by the Secretary of Labor) to assist the parties in reaching a satisfactory resolution of all issues involving all parties to the dispute; and 
(B)has attempted, in good faith, mediation or other non-binding dispute resolution of all issues involving all parties to the dispute. 
(2)If the mediator finds that an agricultural employer, agricultural association, or farm labor contractor has corrected a violation of this Act or regulation under this Act within 14 days after the date on which such agricultural employer, agricultural association, or farm labor contractor was notified in writing of such violation, no action may be brought under this subsection with respect to such violation. 
(3)Upon request, the Federal Mediation and Conciliation Service shall assign a mediator that is mutually agreeable to all parties, and there is hereby authorized to be appropriated annually such sums as necessary to carry out this paragraph. 
(4)Any settlement reached through the mediation process required under this section shall preclude any right of action arising out of the same facts between the parties in any Federal or State court or administrative proceeding.. 
 
